
	
		II
		112th CONGRESS
		1st Session
		S. 1178
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2011
			Mr. Bingaman (for
			 himself, Mr. Rockefeller,
			 Mrs. Murray, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize the Enhancing Education Through Technology
		  Act of 2001.
	
	
		1.Short titleThis Act may be cited as the
			 Achievement Through Technology and
			 Innovation Reauthorization Act of 2011.
		2.Achievement through
			 technology and innovationPart
			 D of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6751 et seq.) is amended to read as follows: 
			
				DAchievement
				through technology and innovation
					2401.Short
				titleThis part may be cited
				as the Achievement Through Technology
				and Innovation Act of 2011 or the ATTAIN
				Act.
					2402.Purposes and
				goalsThe purposes and goals
				of this part are—
						(1)to ensure that
				through effective and innovative uses of technology that every student has
				access to personalized, rigorous, and relevant learning to meet the goals of
				this Act to raise student achievement, close the achievement gap, and ensure
				highly effective teaching, and to prepare all students to be technology
				literate and college and career ready for the 21st century digital
				economy;
						(2)to evaluate,
				build upon, and increase the use of evidence-based and innovative systemic
				school redesigns that center on the use of technology that leads to school
				improvement, improved productivity, and increased student achievement;
						(3)to ensure that
				all educators are connected in an ongoing manner to technology-based and online
				resources and supports, including through enhanced ongoing, meaningful
				professional development to ensure that—
							(A)all educators are
				technology literate and effectively use technology to improve instruction;
				and
							(B)education
				administrators possess the capacity to—
								(i)provide
				leadership in the use of technology for systemic redesign of curriculum,
				instruction, and the education enterprise; and
								(ii)improve
				educational productivity;
								(4)to improve
				student engagement, opportunity, attendance, graduation rates, and technology
				access through enhanced or redesigned curriculum or instruction;
						(5)to more
				effectively collect and use student performance and other data in a timely
				manner to inform instruction, address individualized student needs, support
				school decisionmaking, and support school improvement and increased student
				achievement, including through delivery of computer-based and online
				assessments;
						(6)to enhance the
				use of technology, online and blended learning for systemic education
				transformation, including curricula redesign and new instructional strategies
				to personalize learning; and
						(7)to increase
				education productivity and reduce costs through the use of technology, blended
				and online learning, including for the delivery of online assessments.
						2403.DefinitionsIn this part:
						(1)Local
				educational agencyThe term local educational agency
				includes a consortium of local educational agencies.
						(2)Student
				technology literacyThe term student technology
				literacy means student knowledge and skills in using contemporary
				information, communication, and learning technologies in a manner necessary for
				successful employment, life-long learning, and citizenship in the
				knowledge-based, digital, and global 21st century, as further defined by the
				State educational agency, which includes, at a minimum, the ability—
							(A)to effectively
				communicate and collaborate;
							(B)to analyze and
				solve problems;
							(C)to access,
				evaluate, manage, and create information and otherwise gain information
				literacy;
							(D)to demonstrate
				creative thinking, construct knowledge, and develop innovative products and
				processes; and
							(E)to do so in a
				safe and ethical manner.
							2404.Authorization
				of appropriations
						(a)In
				GeneralThere are authorized to be appropriated to carry out this
				part, $1,000,000,000 for fiscal year 2012, and such sums as may be necessary
				for each of the 5 succeeding fiscal years.
						(b)Allocation of
				Funds Between State and Local InitiativesThe funds made
				available under subsection (a) shall be available to carry out subparts 1 and
				2, as described in subsection (d).
						(c)Limitation
							(1)Local
				administrative costsOf the funds made available to a local
				educational agency under this part for a fiscal year, not more than 3 percent
				may be used by the local educational agency for administrative costs.
							(2)State
				administrative costsOf the funds made available to a State
				educational agency under section 2412(a)(1)(A), not more than 60 percent may be
				used by the State educational agency for administrative costs.
							(d)TriggerFor
				fiscal years—
							(1)for which the
				amount appropriated to carry out this part is less than $300,000,000, all funds
				available under subsection (b)(2) shall be available to carry out subpart 2;
				and
							(2)for which the
				amount appropriated to carry out this part equals or is more than $300,000,000,
				all funds available under subsection (b)(2) shall be available to carry out
				subpart 1.
							1State and Local
				Grants
						2411.Allotment and
				reallotment
							(a)Reservations
				and AllotmentFrom the amount made available to carry out this
				subpart under section 2404(b)(2) for a fiscal year—
								(1)the Secretary
				shall reserve—
									(A)3/4
				of 1 percent for the Secretary of the Interior for programs under this subpart
				for schools operated or funded by the Bureau of Indian Affairs; and
									(B)1/2
				of 1 percent to provide assistance under this subpart to the outlying areas;
				and
									(2)subject to
				subsection (b), the Secretary shall use the remainder to award grants by
				allotting to each State educational agency an amount that bears the same
				relationship to such remainder for such year as the amount received under part
				A of title I for such year by such State educational agency bears to the amount
				received under such part for such year by all State educational
				agencies.
								(b)Minimum
				AllotmentThe amount of any State educational agency's allotment
				under subsection (a)(2) for any fiscal year shall not be less than
				1/2 of 1 percent of the amount made available for
				allotments to State educational agencies under this subpart for such
				year.
							(c)Reallotment of
				Unused FundsThe Secretary shall reallot any unused amount of a
				State educational agency's allotment to the remaining State educational
				agencies that use their entire allotments under this subpart in accordance with
				this section.
							2412.Use of
				allotment by State
							(a)In
				General
								(1)In
				generalOf the amount provided to a State educational agency
				under section 2411(a)(2) for a fiscal year—
									(A)the State
				educational agency may use not more than 5 percent of such amount or $100,000,
				whichever amount is greater, to carry out activities under section 2414;
				and
									(B)the State
				educational agency shall distribute the remainder in accordance with paragraphs
				(2) and (3).
									(2)Distribution of
				remainderThe State educational agency shall carry out the
				following:
									(A)The State
				educational agency shall use 60 percent of the remainder to award Improving
				Teaching and Learning through Technology subgrants to local educational
				agencies having applications approved under section 2415(c) for the activities
				described in section 2416(b) by allotting to each such local educational agency
				an amount that bears the same relationship to 60 percent of the remainder for
				such year as the amount received under part A of title I for such year by such
				local educational agency bears to the amount received under such part for such
				year by all local educational agencies within the State, subject to subsection
				(b)(2).
									(B)The State
				educational agency shall use 40 percent of the remainder to award Systemic
				School Redesign through Technology Integration subgrants, through a
				State-determined competitive process, to local educational agencies having
				applications approved under section 2415(b) for the activities described in
				section 2416(a).
									(3)Option in years
				with insufficient amounts appropriatedIf the amount provided to
				a State educational agency under section 2411(a)(2) for a fiscal year is not
				large enough to provide every local educational agency with a minimum subgrant
				under subsection (b)(2), the State educational agency may distribute 100
				percent of the remainder described in paragraph (1)(B) as either formula grants
				under paragraph (2)(A) or competitive grants under paragraph (2)(B).
								(b)Sufficient
				amounts
								(1)Special
				ruleIn awarding subgrants under subsection (a)(2)(B), the State
				educational agency shall—
									(A)ensure the
				subgrants are of sufficient size and scope to be effective, consistent with the
				purposes of this part;
									(B)ensure subgrants
				are of sufficient duration to be effective, consistent with the purposes of
				this part, including by awarding subgrants for a period of not less than 2
				years that may be renewed for not more than an additional 1 year;
									(C)give preference
				in the awarding of subgrants, and the providing of all technical assistance, to
				local educational agencies that serve schools in need of improvement, as
				identified under section 1116, including those schools with high populations
				of—
										(i)students who are
				English Language Learners;
										(ii)students with
				disabilities; or
										(iii)other subgroups
				of students who have not met the State's student academic achievement
				standards; and
										(D)ensure an
				equitable distribution among urban and rural areas of the State, according to
				the demonstrated need for assistance under this subpart of the local
				educational agencies serving the areas.
									(2)Minimum
				formula-based subgrantThe amount of any local educational
				agency's subgrant under subsection (a)(2)(A) for any fiscal year shall be not
				less than $3,000.
								(c)Reallotment of
				Unused FundsIf any local educational agency does not apply for a
				subgrant under subsection (a) for a fiscal year, or does not use the local
				educational agency's entire allotment under this subpart for such fiscal year,
				the State shall reallot any unused funds to the remaining local educational
				agencies.
							2413.State
				applications
							(a)In
				GeneralTo be eligible to receive a grant under this subpart, a
				State educational agency shall submit to the Secretary, at such time and in
				such manner as the Secretary may specify, an application containing the
				contents described in subsection (b) and such other information as the
				Secretary may reasonably require.
							(b)ContentsEach
				State educational agency application submitted under subsection (a) shall
				include each of the following:
								(1)A description of
				how the State educational agency will support local educational agencies that
				receive subgrants under this subpart in meeting the purposes and goals of this
				part and the requirements of this subpart, including through technical
				assistance in using technology to redesign curriculum and instruction, improve
				educational productivity, and deliver computer-based and online
				assessment.
								(2)A description of
				the State educational agency's long-term goals and strategies for improving
				student academic achievement, including student technology literacy, through
				the effective use of technology.
								(3)A description of
				the priority area upon which the State educational agency will focus its
				assistance under this subpart, which shall be identified from among the core
				academic subjects, grade levels, and student subgroup populations that may be
				causing the most number of local educational agencies in the State to not make
				adequate yearly progress, as defined in section 1111(b)(2)(C).
								(4)A description of
				how the State educational agency will support local educational agencies to
				implement, professional development programs pursuant to section
				2416(b)(1)(A).
								(5)A description of
				how the State educational agency will ensure that teachers, paraprofessionals,
				school librarians, and administrators possess the knowledge and skills to use
				technology—
									(A)for curriculum
				redesign to change teaching and learning and improve student
				achievement;
									(B)for assessment,
				data analysis, and to personalize learning;
									(C)to improve
				student technology literacy; and
									(D)for their own
				ongoing professional development and for access to teaching resources and
				tools.
									(6)A description of
				the process, activities, and performance measures that the State educational
				agency will use to evaluate the impact and effectiveness of activities
				described in section 2414.
								(7)Identification of
				the State challenging academic content standards and challenging student
				academic achievement standards that the State educational agency will use to
				ensure that each student is technology literate consistent with the definition
				of student technology literacy, and a description of how the State educational
				agency will assess student performance in gaining technology literacy, only for
				the purpose of tracking progress towards achieving the 8th grade technology
				literacy goal and not for meeting adequate yearly progress goals, including
				through embedding such assessment items in other State tests or
				performance-based assessments portfolios, or through other valid and reliable
				means. Nothing in this subpart shall be construed to require States to develop
				a separate test to assess student technology literacy.
								(8)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, State and local funds.
								(9)A description of
				how the State educational agency consulted with local educational agencies in
				the development of the State application.
								2414.State
				activities
							(a)Mandatory
				activitiesFrom funds made available under section 2412(a)(1)(A),
				a State educational agency shall carry out each of the following
				activities:
								(1)Identify the
				State challenging academic content standards and challenging student academic
				achievement standards that the State educational agency will use to ensure that
				each student is technology literate consistent with the definition of student
				technology literacy.
								(2)Assess student
				performance in gaining technology literacy consistent with paragraph (1),
				including through embedding such assessment items in other State tests,
				performance-based assessments, or portfolios, or through other means, except
				that such assessments shall be used only to track student technology literacy
				and shall not be used to determine adequate yearly progress, and widely
				disseminate such results.
								(3)Provide guidance,
				technical assistance, and other assistance, including in the priority area
				identified by the State pursuant to section 2413(b)(3), in using technology to
				improve teaching and redesign curriculum and instruction, improve educational
				productivity, and deliver computer-based and online assessment, and in
				submitting applications for funding under this part to high-need local
				educational agencies—
									(A)with the highest
				percentage or number of—
										(i)students not
				achieving at the State proficiency level; and
										(ii)student
				populations described in section 2412(b)(1)(C); and
										(B)serving schools
				identified as in need of improvement under section 1116.
									(b)Permissive
				activitiesFrom funds made available under section 2412(a)(1)(A),
				a State educational agency may carry out 1 or more of the following activities
				that assist local educational agencies:
								(1)State leadership
				activities and technical assistance that support achieving the purposes and
				goals of this part.
								(2)Developing or
				utilizing research-based or innovative strategies for the delivery of
				specialized or rigorous academic courses and curricula through the use of
				technology, including distance learning technologies.
								(3)Providing, or
				supporting local educational agencies in providing, sustained and intensive,
				high-quality professional development pursuant to section 2416(b)(1)(A).
								(4)Assessing student
				performance in gaining technology literacy consistent with subsection (a)(2),
				including through embedding such assessment items in other State tests,
				performance-based assessments, or portfolios, or through other means.
								2415.Local
				applications
							(a)In
				GeneralEach local educational agency desiring a subgrant under
				this subpart shall submit to the State educational agency an application
				containing a new or updated local long-range strategic educational technology
				plan, and such other information as the State educational agency may reasonably
				require that shall include each of the following:
								(1)A description of
				how the local educational agency will align and coordinate the local
				educational agency's use of funds under this subpart with—
									(A)the school
				district technology plan;
									(B)the school
				district plans and activities for improving student achievement, including
				plans and activities under sections 1111, 1112, 1116, and 2123, as applicable;
				and
									(C)funds available
				from other Federal, State, and local sources.
									(2)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, other funds available to carry out activities assisted under this
				subpart.
								(3)A description of
				the process used to assess and, as needed, update technologies throughout the
				local educational agency.
								(4)Such other
				information as the State educational agency may reasonably require.
								(b)Competitive
				Grants; Systemic School Redesign Through Technology
				IntegrationIn addition to the information described in
				subsection (a), a local educational agency submitting an application for a
				subgrant under section 2412(a)(2)(B) shall submit to the State educational
				agency an application containing each of the following:
								(1)A description of
				how the local educational agency will use the subgrant funds to implement
				systemic school redesign, which is a comprehensive set of programs, practices,
				and technologies that—
									(A)collectively lead
				to school or school district change and improvement, improve educational
				productivity, and improve student achievement and technology literacy;
				and
									(B)incorporate all
				of the following elements:
										(i)Reform or
				redesign of curriculum, instruction, assessment, use of data, or other
				practices through the use of technology in order to increase student learning
				opportunity, and engagement in learning.
										(ii)Improvement of
				educator quality, knowledge and skills, and effectiveness through ongoing,
				sustainable, timely, and contextual professional development described in
				section 2416(b)(1)(A).
										(iii)Ongoing use of
				formative and other assessments and other timely data sources and data systems
				to more effectively identify individual student learning needs and personalize
				learning.
										(iv)Engagement of
				school district leaders, school leaders, and classroom educators.
										(v)Programs,
				practices, and technologies that are based on a review of the best available
				research evidence or on development and use of new and innovative designs,
				programs, practices, and technologies.
										(2)An assurance that
				the local educational agency will use not less than 25 percent of the subgrant
				funds to implement a program of professional development described in section
				2416(b)(1)(A).
								(3)A description of
				how the local educational agency will evaluate the impact of 1 or more programs
				or activities carried out under this subpart.
								(c)Formula Grants;
				Improving Teaching and Learning Through TechnologyIn addition to
				the information described in subsection (a), a local educational agency
				submitting an application for a subgrant under section 2412(a)(2)(A) shall
				submit to the State educational agency an application containing each of the
				following:
								(1)An assurance that
				the local educational agency will use not less than 40 percent of the subgrant
				funds for ensuring educators, including teachers and administrators, are
				technology literate, prepared to use technology to improve curriculum and
				instruction, and are connected online to supports and resources, including
				for—
									(A)professional
				development described in section 2416(b)(1)(A); and
									(B)to provide
				educators with ongoing access to technology tools, applications, supports and
				other resources, including those related specifically to such professional
				development activities.
									(2)A description of
				the local educational agency's program of professional development required
				under paragraph (1)(A).
								(3)A description of
				the use of technology tools, applications, and other resources to improve
				student learning and achievement in the area of priority identified under
				paragraph (4).
								(4)A description of
				the priority area subgrant funds will target, identified from among the core
				academic subjects, grade levels, and student subgroup populations in which the
				most number of students served by the local educational agency are not
				proficient.
								(5)A description of
				how funds will be used to integrate technology to redesign curriculum or
				instruction, implement computer-based and online assessments, improve use of
				data to personalize learning, or improve education productivity.
								(d)Combined
				ApplicationsA local educational agency that submits an
				application under subsection (b), may, upon notice to the State educational
				agency, submit a single application that will also be considered as an
				application for subgrant funds awarded under subsection (c), if the application
				addresses each application requirement under subsections (a), (b), and
				(c).
							2416.Local
				activities
							(a)Competitive
				Grants; Systemic School Redesign Through Technology IntegrationA
				local educational agency that receives funds through a subgrant under section
				2412(a)(2)(B), shall carry out activities to improve student learning,
				technology literacy, and achievement, as follows:
								(1)Use not less than
				5 percent of such funds to evaluate the impact of 1 or more programs or
				activities carried out under the subgrant as identified in the local
				educational agency's application and approved by the State educational
				agency.
								(2)Use funds
				remaining after carrying out paragraph (1) to implement a plan for systemic
				school redesign in 1 or more schools, in accordance with section 2415(b)(1),
				including each of the following:
									(A)Using not less
				than 25 percent of subgrant funds to ensure educators, including teachers and
				administrators, are technology literate, prepared to use technology to improve
				curriculum and instruction, and are connected online to supports and resources,
				including through the following:
										(i)Professional
				development activities, as described in subsection (b)(1)(A).
										(ii)The acquisition
				and implementation of technology tools, applications, and other resources to
				provide educators with ongoing access and support, including for use in the
				professional development activities described in clause (i).
										(B)Acquiring and
				effectively implementing technology tools, applications, and other resources in
				conjunction with enhancing or redesigning the curriculum or instruction in
				order to—
										(i)increase student
				learning opportunity or access, student engagement in learning, or student
				attendance or graduation rates;
										(ii)improve student
				achievement in 1 or more of the core academic subjects; and
										(iii)improve student
				technology literacy.
										(C)Acquiring and
				effectively implementing technology tools, applications, and other resources
				to—
										(i)conduct ongoing
				formative and other assessments and use other timely data sources and data
				systems to more effectively identify and address individual student learning
				needs;
										(ii)support
				personalized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors otherwise not
				available except through technology and online learning; and
										(iii)conduct other
				activities consistent with research-based or innovative systemic school
				redesign, including activities that increase parental involvement.
										(b)Formula Grants;
				Improving Teaching and Learning Through TechnologyA local
				educational agency that receives funds through a subgrant under section
				2412(a)(2)(A), shall carry out activities to improve student learning,
				technology literacy, and achievement in the area of priority identified under
				section 2415(c)(4), as follows:
								(1)Use not less than
				40 percent of such funds for professional development activities that are
				aligned with activities supported under section 2123 to improve educator
				quality and skills through support for the following:
									(A)Training of
				school personnel, which—
										(i)shall include the
				development, acquisition, or delivery of—
											(I)training that is
				ongoing, sustainable, timely, and directly related to up-to-date teaching
				content areas;
											(II)training in
				strategies and pedagogy in the core academic subjects that involve use of
				technology and curriculum redesign as key components of changing teaching and
				learning and improving student achievement and technology literacy;
											(III)training in the
				use of computer-based and online assessments, and in the use of student
				performance and other data to individualized instruction;
											(IV)training that
				includes ongoing communication and follow-up with instructors, facilitators,
				and peers; and
											(ii)may
				include—
											(I)the use of, and
				training of, instructional technology specialists, mentors, master teachers, or
				coaches to serve as experts and train other teachers in the effective use of
				technology; and
											(II)the use of
				technology, such as distance learning and online virtual educator-to-educator
				peer communities, as a means for delivering professional development.
											(B)The acquisition
				and implementation of technology tools, applications, and other resources to be
				employed in the professional development activities described in subparagraph
				(A).
									(2)Use funds
				remaining after carrying out paragraph (1) to acquire or implement technology
				tools, applications, and other resources to improve student learning,
				technology literacy, and achievement in the area of priority identified by the
				local educational agency, including through 1 or more of the following:
									(A)Conducting
				ongoing formative assessment and using other timely data sources and data
				systems to more effectively identify and address individual student learning
				needs.
									(B)Supporting
				personalized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors not otherwise
				available except through technology such as online learning.
									(C)Increasing
				parental involvement through improved communication with teachers and access to
				student assignments and grades.
									(D)Enhancing
				accountability, instruction, and data-driven decisionmaking through data
				systems that allow for management, analysis, and disaggregating of student,
				teacher, and school data.
									(E)Such other
				activities as are appropriate and consistent with the goals and purposes of
				this part.
									(c)Multiple
				GrantsA local educational agency that receives a subgrant under
				subparagraph (A) and subparagraph (B) of section 2412(a)(2) may use all such
				subgrant funds for activities authorized under subsection (a).
							2State Competitive
				Grants
						2421.State
				competitive grants
							(a)In
				generalFrom the amount made available to carry out this subpart
				under section 2404(b)(2) for a fiscal year, the Secretary shall award grants to
				consortia of State educational agencies having applications approved under
				subsection (b) for the activities described in subsection (d).
							(b)State Consortia
				Applications
								(1)In
				GeneralTo be eligible to receive a grant under this subpart, a
				consortium of State educational agencies shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may reasonably require, including the information described in
				paragraph (2).
								(2)ContentsAn
				application submitted by a consortium of State educational agencies for a grant
				under this subpart shall include the following:
									(A)An identification
				of the States included in the consortium, and which State will act as both
				fiscal agent and lead grant administrator.
									(B)A description of
				how the State educational agencies will support local educational agencies in
				achieving the absolute priority of supporting enhanced use of technology,
				including online and blended learning for systemic education transformation,
				curricula redesign, and new instructional strategies to personalize
				learning.
									(C)An identification
				of an additional priority the consortium will address and a description of how
				the State educational agencies will support local educational agencies in
				achieving the priority. Such priority shall be 1 or more of the
				following:
										(i)Preparing for and
				administering State assessments online.
										(ii)Using technology
				and blended learning to improve education productivity and reduce education
				costs.
										(iii)Preparing the
				capacity of administrators and other education leaders to lead systemic
				education transformation through technology.
										(D)A brief
				description of each State educational agency's long-term goals and strategies
				for improving student academic achievement, including student technology
				literacy, through the effective use of technology and how the grant will
				support that plan’s implementation and achievement.
									(E)A description of
				how the State educational agencies will use grant funds to improve the
				knowledge and skills of educators, including teachers and administrators, to
				more effectively use technology.
									(F)A description of
				the process, activities, and performance measures that the State educational
				agencies will use to evaluate the impact and effectiveness of activities and to
				disseminate those findings across the State and to other States outside the
				consortium.
									(G)An identification
				of the State challenging academic content standards and challenging student
				academic achievement standards that the State educational agencies will use to
				ensure that each student is technology literate.
									(H)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, State and local funds available for activities described in this
				subpart.
									(I)A description of
				how the State educational agencies consulted with local educational agencies in
				the development of the application.
									(J)A listing of the
				local educational agencies that will receive subgrants, and a description of
				the activities the local educational agencies have agreed to undertake with
				such funds should the consortium be awarded a grant under this subpart.
									(K)A description of
				how the State educational agencies will coordinate activities carried out with
				funds under this subpart with other Federal, State, and local funds and
				activities in order to leverage their impact beyond what could be accomplished
				directly with grant funds.
									(c)AwardsIn
				awarding grants under this subpart, the Secretary shall do the
				following:
								(1)Ensure the
				grants—
									(A)are of sufficient
				size and duration to be effective;
									(B)are distributed
				among States of diverse geographic locations and populations; and
									(C)serve students of
				greatest need.
									(2)Use the following
				characteristics of States as absolute priorities for awarding grants:
									(A)States that base
				student advancement and graduation on demonstrated competency regardless of
				seat-time, or time spent in a traditional classroom.
									(B)States that seek
				to ensure all students have access to high-quality digital content and online
				courses without arbitrary caps or other limitations on enrollment in online
				learning.
									(C)Teacher
				certification or licensure requirements of the States require educators to be
				technology literate, including the ability to—
										(i)integrate
				technology into curriculum, instruction, and assessment;
										(ii)use data to
				personalize learning; or
										(iii)teach
				online.
										(D)States that allow
				the use of State funds for technology tools and applications, if appropriate,
				to meet program goals and requirements, including ensuring that the States'
				rules support adoption of electronic learning materials, including allowance
				that materials may be updated in an ongoing manner and can be acquired through
				subscription.
									(E)States have
				learning standards that include student technology literacy standards, and
				State learning performance standards that assess student technology
				literacy.
									(3)Use the following
				characteristics of States as competitive preference priorities for awarding
				grants:
									(A)Assessments
				delivered online and may be taken when students have completed a particular
				course or unit of instruction, not at a specified time and date.
									(B)Teacher
				certification reciprocity agreements with 1 or more other States, including for
				online instruction.
									(C)Postsecondary and
				other teacher training institutions are required to provide, or supported in
				providing, training in online and blended instruction.
									(D)The States
				directly support technology tools and applications and ensure all students and
				teachers have high-speed access to the Internet.
									(E)The States
				support policies or plans facilitating the use of student owned devices in
				schools or that facilitate home access to digital content.
									(F)The States have
				plans that support students with disabilities, advanced learners,
				below-grade-level learners, and English language learners.
									(d)State
				Consortium Use of FundsA State educational agency consortium
				that receives a grant under this subpart shall—
								(1)allocate not less
				than 75 percent of grant funds to local educational agencies to carry out the
				activities described in the consortium's application; and
								(2)use the funds
				remaining after carrying out paragraph (1) for State-level activities, as
				described in the consortium's application, including—
									(A)assessing the
				impact of grant funds; and
									(B)disseminating the
				findings of the consortium throughout the consortium and
				nationally.
									.
		
